Exhibit 10.16

 

LIMITED WAIVER AND FORBEARANCE AGREEMENT

 

This Limited Waiver and Forbearance Agreement is entered into this 14th day of
May, 2004 to be effective for all purposes as of May 14, 2004 by and between
BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”) and GOLD BANK, a Florida banking corporation, its successors and
assigns (“Bank”) in connection with that certain Loan Agreement dated as of
April 22, 2003 between Borrower and Bank (the “Loan Agreement”) and the
documents related thereto (collectively, the “Loan Documents”).

 

WHEREAS, Borrower has requested that Bank waive the requirement that the
Borrower comply with the covenant set forth in Section 6.2 of the Loan Agreement
to maintain a certain stated “Minimum Cash Balances to Total Liabilities Ratio”
(as defined in the Loan Agreement); and

 

WHEREAS, the Bank is willing to waive such requirement only on the terms and
conditions and for the limited period set forth herein.

 

NOW, THEREFORE, in consideration of the premises (which shall be a material part
hereof and not mere recitations), the mutual covenants and agreements contained
herein, and other good and valuable consideration in hand paid by the parties
hereto, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. For the period from the effective date hereof through June 30, 2004, Bank
agrees that so long as the Borrower is in compliance with all other provisions
of the Loan Documents (including without limitation the obligation to make
payments of principal and interest thereunder), Bank shall waive compliance by
the Borrower with the Minimum Cash Balances to Total Liabilities Ratio set forth
in Section 6.2 of the Loan Agreement and shall forbear from taking any action
pursuant to the Loan Documents related solely to any noncompliance by Borrower
with such Minimum Cash Balances to Total Liabilities Ratio. In consideration of
such waiver and forbearance, Borrower has paid to the Bank a non-refundable
Waiver Fee in the amount of $10,000 at the time of execution and delivery of
this Agreement. The parties acknowledge and agree that (i) the Waiver Fee is not
a charge for the use of money but rather a purchase of the right to secure the
continued extension of credit represented by the Loan Documents on the part of
Borrower despite any noncompliance with the Minimum Cash Balances to Total
Liabilities Ratio, and (ii) payment of the Waiver Fee was and is a material
inducement to Lender to enter into this Agreement.

 

2. To the extent Borrower desires to extend the period of waiver and forbearance
set forth in this Agreement for up to three (3) additional calendar months (that
is, through July 31, 2004; August 30, 2004 and September 30, 2004), so long as
(i) the Borrower is in compliance with all other provisions of the Loan
Documents (including without limitation the obligation to make payments of
principal and interest thereunder), Bank shall waive compliance by the Borrower
with the Minimum Cash Balances to Total Liabilities Ratio set forth in Section
6.2 of the Loan Agreement and shall forbear from taking any action pursuant to
the Loan Documents



--------------------------------------------------------------------------------

related solely to any noncompliance by Borrower with such Minimum Cash Balances
to Total Liabilities Ratio and (ii) prior to the expiration of any
then-effective waiver period, Borrower delivers to Bank a writing stating that
Borrower is exercising its option to extend the Waiver Period, accompanied by an
additional Waiver Fee in the amount of $5,000 and an officer’s certificate
stating that no other defaults exist pursuant to the Loan Agreement, then Bank
shall extend the waiver period hereunder through the close of the next-following
calendar month. This Agreement shall terminate automatically, without the
requirement of any action by any party, if the foregoing deliveries and Waiver
Fee is not delivered on or before July 1, 2004. For purposes of clarification,
(A) for such waiver period to extend from July 1 through July 30, 2004, the
foregoing notice and certificate, and Waiver Fee must be paid on or before July
1 for the waiver period to continue; and if such deliveries and payment is not
made on or before July 1, 2004 this Agreement (and the waiver and forbearance
described herein) shall automatically terminate without any requirement of
action by any party and upon such termination shall be of no further force and
effect; (B) if the waiver period is extended through July 30, 2004 pursuant to
the provisions of this Agreement, for such waiver period to extend further from
August 2 (being the first business day in August) through August 31, 2004, the
foregoing notice and certificate, and Waiver Fee must be paid on or before
August 2 for the waiver period to continue; and if such deliveries and payment
is not made on or before August 2, 2004 this Agreement (and the waiver and
forbearance described herein) shall automatically terminate without any
requirement of action by any party and upon such termination shall be of no
further force and effect; and (C) if the waiver period is extended through
August 31, 2004 pursuant to the provisions of this Agreement, for such waiver
period to extend further from September 1 through September 30, 2004, the
foregoing notice and certificate, and Waiver Fee must be paid on or before
September 1 for the waiver period to continue; and if such deliveries and
payment is not made on or before September 1, 2004 this Agreement (and the
waiver and forbearance described herein) shall automatically terminate without
any requirement of action by any party and upon such termination shall be of no
further force and effect.

 

3. In no event shall any waiver or forbearance hereunder extend beyond June 30,
2004 or, upon extension pursuant to the provisions of Paragraph 2 above, beyond
the applicable extension period which in no event may be September 30, 2004.
This Agreement shall be terminable by the Bank immediately upon any default by
the Borrower of any provision of the Loan Documents other than Section 6.2 of
the Loan Agreement.

 

4. Nothing in this Agreement shall be deemed to be a modification of any
provision of the Loan Documents, or any agreement to waive any provision or
requirement of the Loan Documents except as specifically set forth above.

 

5. This Agreement contains the final, complete and exclusive expression of the
understanding of Borrower and Bank with respect to the transactions contemplated
by the Loan Documents and supersede any prior or contemporaneous agreement or
representation oral or written, by or between the parties related to the subject
matter hereof. This Agreement shall be governed by Florida law. In the event of
any dispute arising pursuant to the provisions of this Agreement, venue and
jurisdiction shall be exclusively in the courts of Hillsborough County, Florida.
Pursuant to the provisions of Section 8.8 of the Loan Agreement, the Borrower
shall pay the Bank all legal fees associated with the preparation of this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
effective date set forth in the preamble above.

 

BANK:

  BORROWER:

GOLD BANK, a Florida

  BIODELIVERY SCIENCES

Banking corporation

  INTERNATIONAL, INC.    

a Delaware corporation

By:

 

/s/ name illegible

--------------------------------------------------------------------------------

  By:  

/s/ James A. McNulty

--------------------------------------------------------------------------------

Print Name:

      Print Name:   James A. McNulty

As its:

      As its:   CFO